           Case 1:18-cv-02703-CCB Document 11 Filed 10/05/18 Page 1 of 11



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                         (Baltimore)

XL SPECIALTY INSURANCE CO.
a/s/o MICHAEL PORT,
         Plaintiff,

vs.                                                           Case No. 1:18-cv-02703-CCB

JEANNEAU AMERICA, INC. et al.,

         Defendants.
                                                         /

               JEANNEAU AMERICA, INC.’S ANSWER AND AFFIRMATIVE
                     DEFENSES TO PLAINTIFF’S COMPLAINT

         Jeanneau America, Inc., Defendant (hereinafter referred to as “Jeanneau”), by Hartman,

Attorneys at Law, and C. Edward Hartman, III, its attorneys, hereby files this Answer and

Affirmative Defenses to Plaintiff’s Complaint, and state as follows:

                                             ANSWER

      1. As to the averments of paragraph 1, Jeanneau admits that Plaintiff, XL Specialty Insurance

         Company a/s/o Michael Port (hereinafter referred to as “Plaintiff”), filed an admiralty and

         maritime claim. Jeanneau denies any and all liability for the claims asserted by Plaintiff in

         the above-captioned case. Jeanneau further denies that this Court has jurisdiction pursuant

         to 28 U.S.C. §§ 1333 and general maritime law of the United States.

      2. As to the averments of paragraph 2, Jeanneau does not object to venue.

      3. As to the averments of paragraph 3, Jeanneau lacks sufficient knowledge to either admit or

         deny, and these averments are therefore denied.

      4. As to the averments of paragraph 4, Jeanneau admits the averments.

      5. As to the averments of paragraph 5, Jeanneau denies the averments. Prestige Luxury Motor
     Case 1:18-cv-02703-CCB Document 11 Filed 10/05/18 Page 2 of 11



   Yachts is not a separate entity, but a trade name used by Jeanneau. Jeanneau admits that it

   is the manufacturer of Prestige vessels. The vessel at issue carries the trade name,

   “Prestige.” As such, Prestige Luxury Motor Yachts should not be a party to the above-

   captioned case.

6. As to the averments of paragraph 6, Jeanneau lacks sufficient knowledge to either admit or

   deny, and these averments are therefore denied.


                                 RELEVANT FACTS

7. As to the averments of paragraph 7, Jeanneau lacks sufficient knowledge to either admit or

   deny, and these averments are therefore denied.

8. As to the averments of paragraph 8, Jeanneau denies the averments.

9. As to the averments of paragraph 9, Jeanneau lacks sufficient knowledge to either admit or

   deny, and these averments are therefore denied.

10. As to the averments of paragraph 10, Jeanneau lacks sufficient knowledge to either admit

   or deny, and these averments are therefore denied.

11. As to the averments of paragraph 11, Jeanneau lacks sufficient knowledge to either admit

   or deny, and these averments are therefore denied.

12. As to the averments of paragraph 12, Jeanneau denies the averments.

13. As to the averments of paragraph 13, Jeanneau denies the averments.

14. As to the averments of paragraph 14, Jeanneau lacks sufficient knowledge to either admit

   or deny, and these averments are therefore denied. Jeanneau denies any and all liability for

   the claims asserted by Plaintiff in the above-captioned case. Jeanneau denies any liability

   for the alleged acts, omissions, conduct and/or negligence of the co-defendant, Chesapeake

   Yacht Center, LLC (hereinafter referred to as “Chesapeake Yacht”), and/or Chesapeake
     Case 1:18-cv-02703-CCB Document 11 Filed 10/05/18 Page 3 of 11



   Yacht’s agents or representatives, and/or any other person(s) or entity/entities.

                                 COUNT ONE
                            BREACH OF CONTRACT
                               (Chesapeake Yacht)

15. In response to paragraph 15, Jeanneau incorporates its responses to the averments of

   paragraphs 1-14. To the extent that Jeanneau did not respond to a specific averment, it is

   expressly denied.

16. In response to the averments of paragraph 16, the averments of Count One are against co-

   defendant Chesapeake Yacht and do not warrant a response from Jeanneau. To the extent

   a response is necessary, Jeanneau denies any and all liability to Plaintiff and denies all

   averments of Count One to the extent that it re-alleges facts previously denied. Jeanneau

   incorporates the foregoing paragraphs by reference as though fully set forth herein.

   Jeanneau denies any liability for the alleged acts, omissions, conduct and/or negligence of

   Chesapeake Yacht, and/or Chesapeake Yacht’s agents or representatives, and/or any other

   person(s) or entity/entities.

17. In response to the averments of paragraph 17, the averments of Count One are against co-

   defendant Chesapeake Yacht Center, LLC (hereinafter “Chesapeake Yacht”) and do not

   warrant a response from Jeanneau. To the extent a response is necessary, Jeanneau denies

   any and all liability to Plaintiff and denies all averments of Count One to the extent that it

   re-alleges facts previously denied. Jeanneau incorporates the foregoing paragraphs by

   reference as though fully set forth herein. Jeanneau denies any liability for the alleged acts,

   omissions, conduct and/or negligence of Chesapeake Yacht, and/or Chesapeake Yacht’s

   agents or representatives, and/or any other person(s) or entity/entities.

18. In response to the averments of paragraph 18, the averments of Count One are against co-
     Case 1:18-cv-02703-CCB Document 11 Filed 10/05/18 Page 4 of 11



   defendant Chesapeake Yacht Center, LLC (hereinafter “Chesapeake Yacht”) and do not

   warrant a response from Jeanneau. To the extent a response is necessary, Jeanneau denies

   any and all liability to Plaintiff and denies all averments of Count One to the extent that it

   re-alleges facts previously denied. Jeanneau incorporates the foregoing paragraphs by

   reference as though fully set forth herein. Jeanneau denies any liability for the alleged acts,

   omissions, conduct and/or negligence of Chesapeake Yacht, and/or Chesapeake Yacht’s

   agents or representatives, and/or any other person(s) or entity/entities.

19. In response to the averments of paragraph 19, the averments of Count One are against co-

   defendant Chesapeake Yacht Center, LLC (hereinafter “Chesapeake Yacht”) and do not

   warrant a response from Jeanneau. To the extent a response is necessary, Jeanneau denies

   any and all liability to Plaintiff and denies all averments of Count One to the extent that it

   re-alleges facts previously denied. Jeanneau incorporates the foregoing paragraphs by

   reference as though fully set forth herein. Jeanneau denies any liability for the alleged acts,

   omissions, conduct and/or negligence of Chesapeake Yacht, and/or Chesapeake Yacht’s

   agents or representatives, and/or any other person(s) or entity/entities.

20. In response to the averments of paragraph 20, the averments of Count One are against co-

   defendant Chesapeake Yacht Center, LLC (hereinafter “Chesapeake Yacht”) and do not

   warrant a response from Jeanneau. To the extent a response is necessary, Jeanneau denies

   any and all liability to Plaintiff and denies all averments of Count One to the extent that it

   re-alleges facts previously denied. Jeanneau incorporates the foregoing paragraphs by

   reference as though fully set forth herein. Jeanneau denies any liability for the alleged acts,

   omissions, conduct and/or negligence of Chesapeake Yacht, and/or Chesapeake Yacht’s

   agents or representatives, and/or any other person(s) or entity/entities.
     Case 1:18-cv-02703-CCB Document 11 Filed 10/05/18 Page 5 of 11



21. In response to the averments of paragraph 21, the averments of Count One are against co-

   defendant Chesapeake Yacht Center, LLC (hereinafter “Chesapeake Yacht”) and do not

   warrant a response from Jeanneau. To the extent a response is necessary, Jeanneau denies

   any and all liability to Plaintiff and denies all averments of Count One to the extent that it

   re-alleges facts previously denied. Jeanneau incorporates the foregoing paragraphs by

   reference as though fully set forth herein. Jeanneau denies any liability for the alleged acts,

   omissions, conduct and/or negligence of Chesapeake Yacht, and/or Chesapeake Yacht’s

   agents or representatives, and/or any other person(s) or entity/entities.


                            COUNT TWO
           BREACH OF EXPRESS and IMPLIED WARRANTIES
               (Jeanneau, Prestige, and Chesapeake Yacht)

22. In response to the averments of paragraph 22, Jeanneau incorporates its responses to the

   averments of Paragraphs 1-21. To the extent that Jeanneau did not respond to a specific

   averment, it is expressly denied.

23. In response to the averments of paragraph 23, Jeanneau denies the averments.

24. In response to the averments of paragraph 24, Jeanneau denies the averments.

25. In response to the averments of paragraph 25, Jeanneau denies the averments.

26. In response to the averments of paragraph 26, Jeanneau denies the averments.

27. In response to the averments of paragraph 27, Jeanneau denies the averments.

28. In response to the averments of paragraph 28, Jeanneau lacks sufficient knowledge to either

   admit or deny, and these averments are therefore denied. Jeanneau denies any liability for

   the alleged acts, omissions, conduct and/or negligence of Chesapeake Yacht, and/or

   Chesapeake Yacht’s agents or representatives, and/or any other person(s) or entity/entities.

29. In response to the averments of paragraph 29, Jeanneau lacks sufficient knowledge to either
     Case 1:18-cv-02703-CCB Document 11 Filed 10/05/18 Page 6 of 11



   admit or deny, and these averments are therefore denied. Jeanneau denies any liability for

   the alleged acts, omissions, conduct and/or negligence of Chesapeake Yacht, and/or

   Chesapeake Yacht’s agents or representatives, and/or any other person(s) or entity/entities.

30. In response to the averments of paragraph 30, Jeanneau denies the averments.

31. In response to the averments of paragraph 31, Jeanneau denies the averments.


                                COUNT THREE
                                NEGLIGENCE
                   (Jeanneau, Prestige, and Chesapeake Yacht)

32. In response to the averments of paragraph 32, Jeanneau incorporates its responses to the

   averments of Paragraphs 1-31. To the extent that Jeanneau did not respond to a specific

   averment, it is expressly denied.

33. In response to the averments of paragraph 33, Jeanneau denies the averments.

34. In response to the averments of paragraph 34, Jeanneau denies the averments.

35. In response to the averments of paragraph 35, Jeanneau denies the averments.

36. In response to the averments of paragraph 36, Jeanneau denies the averments.

37. In response to the averments of paragraph 37, Jeanneau denies the averments.

38. In response to the averments of paragraph 38, Jeanneau denies the averments.


                                COUNT FOUR
                         STRICT PRODUCT LIABILITY
                   (Jeanneau, Prestige, and Chesapeake Yacht)

39. In response to the averments of paragraph 39, Jeanneau incorporates its responses to the

   averments of Paragraphs 1-38. To the extent that Jeanneau did not respond to a specific

   averment, it is expressly denied.

40. In response to the averments of paragraph 40, Jeanneau admits that it manufactures Prestige
     Case 1:18-cv-02703-CCB Document 11 Filed 10/05/18 Page 7 of 11



   vessels. Jeanneau denies any and all liability for the claims asserted by Plaintiff in the

   above-captioned case. Jeanneau denies any liability for the alleged acts, omissions, conduct

   and/or negligence of Chesapeake Yacht, and/or Chesapeake Yacht’s agents or

   representatives, and/or any other person(s) or entity/entities.

41. In response to the averments of paragraph 41, Jeanneau lacks sufficient knowledge to either

   admit or deny, and these averments are therefore denied. Jeanneau denies any liability for

   the alleged acts, omissions, conduct and/or negligence of Chesapeake Yacht, and/or

   Chesapeake Yacht’s agents or representatives, and/or any other person(s) or entity/entities.

42. In response to the averments of paragraph 42, Jeanneau denies the averments.

43. In response to the averments of paragraph 43, Jeanneau denies the averments.

44. In response to the averments of paragraph 44, Jeanneau denies the averments.

45. In response to the averments of paragraph 45, Jeanneau denies the averments.

46. In response to the averments of paragraph 46, Jeanneau denies the averments.

47. In response to the averments of paragraph 47, Jeanneau denies the averments.

48. To the extent that Jeanneau did not respond to a specific averment, it is expressly denied.


                                 AFFIRMATIVE DEFENSES

49. At the time and on the occasion in question, there was a failure on the part of Plaintiff

   and/or Michael Port to exercise the degree of care of an ordinarily prudent person under

   the same or similar circumstances, which failure proximately caused or contributed to

   cause any alleged damages.

50. Jeanneau would show that the alleged incident made the basis of this suit was proximately

   caused in whole or in part by some act and/or omission on the part of third persons over

   whom Jeanneau had no control and for whose actions and/or omissions Jeanneau is in no
     Case 1:18-cv-02703-CCB Document 11 Filed 10/05/18 Page 8 of 11



   way liable or responsible.

51. Jeanneau would show that the subject vessel was not in the same condition at all times

   relevant to the alleged incident as it was when it left Jeanneau’s control and/or possession.

52. Jeanneau would show that the subject vessel was not in a defective state at the time it left

   the control and/or possession of Jeanneau and/or Chesapeake Yacht.

53. Jeanneau would show that the subject vessel was, after leaving the possession and control

   of Jeanneau, altered, modified, or changed without the knowledge and consent of Jeanneau,

   and that such modification, alteration, or change legally caused or contributed to the injury

   and damage alleged, if proven.

54. Plaintiff’s claims are barred by the statute of limitations, and by the doctrines of laches,

   waiver, accord and satisfaction, and estoppel.

55. Pleading in the alternative and specifically denying Jeanneau’s liability, Plaintiff’s claims

   are barred because the cause of the alleged damages was the negligence and/or result of the

   conduct of Plaintiff and/or Michael Port. Jeanneau was not responsible for and had no

   control over the actions of Plaintiff and/or Michael Port. Jeanneau would also prove that

   the negligence and/or conduct of Plaintiff and/or Michael Port constitute an intervening

   and/or superseding cause of Plaintiff’s alleged claims of which Jeanneau bears no liability

   for and had no control over.

56. Pleading in the alternative and specifically denying Jeanneau’s liability, Plaintiff’s claims

   are barred because the cause of the alleged damages was the negligence and/or result of a

   third party or third parties. Jeanneau was not responsible for and had no control over the

   actions of the third party or third parties. Jeanneau would also prove that the negligence

   and/or conduct of the third party or third parties constitute an intervening and/or
     Case 1:18-cv-02703-CCB Document 11 Filed 10/05/18 Page 9 of 11



    superseding cause of Plaintiff’s alleged claims of which Jeanneau bears no liability for and

    had no control over.

57. Jeanneau denies any liability for the alleged acts, omissions, conduct and/or negligence of

    Chesapeake Yacht, and/or Chesapeake Yacht’s agents or representatives, and/or any other

    person(s) or entity/entities.

58. Plaintiff fails to state a claim for which relief can be granted.

59. Jeanneau pleads the defense of assumption of the risk.

60. Plaintiff and/or Michael Port failed to give Jeanneau proper and timely notice of any

    alleged breach of warranty.

61. Plaintiff’s claims and remedies, to the extent proven, are barred, in whole or in part, by the

    terms and operation of the purchase agreement and warranties.

62. Upon information and belief, Plaintiff at all times relevant to the allegations in the

    Complaint had a duty to mitigate damages, and Plaintiff has failed in this duty. Therefore,

    Plaintiff is barred from recovering any damages that he could have prevented in the

    exercise of reasonable care.

63. Plaintiff’s claims are barred by the economic loss doctrine because no personal injury

    occurred and the Plaintiff alleges damages for loss of the subject vessel and its accessories

    only.

64. Any affirmative defenses not specifically stated herein are reserved and may be asserted

    by Jeanneau at a later date.


                     WHEREFORE, Jeanneau America, Inc. hereby requests that this Honorable

            Court:

                a. Deny the relief requested in Plaintiff’s Complaint;
       Case 1:18-cv-02703-CCB Document 11 Filed 10/05/18 Page 10 of 11



                 b. Dismiss the Complaint with prejudice;

                 c. Award Defendant Jeanneau America, Inc. attorney’s fees, expenses and

                        costs; and

                 d. Grant such other and further relief as the nature of this cause may require.




Date: October 5, 2018

                                                   Respectfully submitted,



                                                   HARTMAN, Attorneys at Law


                                           By:     /s/ C. Edward Hartman, III
                                                   C. Edward Hartman, III, Bar No. 07716
                                                   116 Defense Highway, Suite 300
                                                   Annapolis, Maryland 21401-7047
                                                   Telephone: (410) 266-3232
                                                   Facsimile: (410) 266-5561
                                                   Email:      ed@hartman.law
                                                   Attorneys for Defendant Jeanneau America,
                                                   Inc.
         Case 1:18-cv-02703-CCB Document 11 Filed 10/05/18 Page 11 of 11



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 5th day of October, 2018, I served a copy of the foregoing

Defendant Jeanneau America, Inc’s Answer and Affirmative Defenses to Plaintiff’s Complaint by

electronic filing, to:

        John H. West, III
        West & West, LLC
        409 Washington Ave, Ste. 1010
        Baltimore, Maryland 21204
        jwest@westandwestllc.com
        Attorney for Plaintiff

        Christopher M. Schierloh
        Casey and Barnett, LLC
        305 Broadway, Ste. 1202
        New York, New York 10007
        cms@caseybarnett.com
        Attorney for Plaintiff

        Stephen M. Calder
        Palmer Biezup and Henderson, LLP
        190 N. Independence Mall West, Ste. 401
        Philadelphia, Pennsylvania 19106
        scalder@pbh.com
        Attorney for Defendant Chesapeake Yacht Center, LLC



                                                    /s/ C. Edward Hartman, III
                                                    C. Edward Hartman, III, Bar No. 07716
